Exhibit 10.26

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of April 11, 2019
(the “Effective Date”), by and among MITCHELL A. SALTZ (“Saltz”), JEFFREY D.
FORTE (“Forte”), and BRIAN DICK (“Dick”) and each of their respective Affiliates
(Saltz, Forte, and Dick, and each of their respective Affiliates, each called
“Stockholder” and collectively “Stockholders”); HAMPSTEAD PARK CAPITAL
MANAGEMENT, LLC or its assigns in accordance with Section 4(d) of this Voting
Agreement (“Buyer”); and QUEST RESOURCE HOLDING CORPORATION (the “Company”).

WHEREAS, Seller (as defined below), Forte, and Bear & Bug, L.P. (“B&B”) have
sold shares of the Company in a public offering under Registration Statement
No. 333-227800, in each case substantially reducing their ownership interest in
the Company.

WHEREAS, Buyer, and Southwest Green Investments, L.L.C. and Stockbridge
Enterprises, L.P. (together “Seller”) have entered into a Put and Call Purchase
Agreement (the “Purchase Agreement”) providing for the purchase by Buyer and the
sale by Seller of 1,750,000 shares of common stock of the Company. Capitalized
terms used but not defined herein shall have the meaning ascribed to them in the
Purchase Agreement.

WHEREAS, the Purchase Agreement provides for, among other things, Saltz, Forte,
and Dick to each enter into a Non-Competition Agreement and this Agreement.

WHEREAS, the parties hereto desire to enter into this Agreement to provide for,
among other things, the respective rights and obligations of the Stockholders to
each other and to the Company and Buyer and certain other matters.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.

Board.

(a) From and after the Effective Date and until the third anniversary
thereafter, each Stockholder shall vote all of his, her, or its shares of Common
Stock of the Company beneficially owned by such Stockholder (“Shares”) at each
meeting of the stockholders of the Company or any action taken by written
consent and any other Shares over which such Stockholder has voting control and
shall take all other necessary or desirable actions within his, her, or its
control (whether in his, her, or its capacity as a stockholder, director, member
of a board committee, or officer of the Company, or otherwise, and including
attendance at meetings in person or by proxy for purposes of obtaining a quorum
and execution of written consents in lieu of meetings), and the Company shall
take all necessary and desirable actions within its control (including calling
special board and stockholder meetings), as follows:

(i) in favor of directors nominated and recommended for election by the Board,
including two designees of Buyer, provided that a majority of the Board must be
“independent” within the meaning of the rules of Nasdaq;



--------------------------------------------------------------------------------

(ii) against any stockholder nomination or proposal not approved or recommended
by the Board;

(iii) in accordance with the recommendations of the Board on all other proposals
as the Board sets forth in the proxy statements of the Company; provided, that
(x) if both Institutional Shareholders Services Inc. and Glass Lewis & Co., LLC
recommend a vote in opposition to the Board’s recommendation (other than with
respect to the election of directors or an Extraordinary Matter), or (y) a
proposal relates to an Extraordinary Matter, the Stockholders shall be free to
vote their Shares freely so long as no Stockholder publicly discloses such vote;
and provided further, that notwithstanding anything set forth herein to the
contrary, the Stockholders shall vote all of their Shares: (1) for up to a
maximum of three (3) additional directors proposed by Buyer in addition to the
two (2) then serving as Buyer’s designees and (2) if proposed by Buyer, the
removal of up to a maximum of three (3) directors who are not designees of
Buyer, so that Buyer will have a maximum of five (5) designees on the Board, if
at any time, any of the Board Conditions set forth in Section 4(a) of this
Agreement are not satisfied.

 

2.

Definitions.

“Affiliate” of any particular Person means any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract, or otherwise, including, without limitations Stockbridge
Enterprises, L.P. and Southwest Green Investments, L.L.C. in the case of Saltz
and Bear & Bug, L.P. in the case of Dick.

“Board” means the Board of Directors of Quest Resource Holding Corporation.

“Common Stock” means the common stock of the Company, par value $0.001.

“Equity Securities” shall mean, with respect to any Person, any capital stock,
partnership, membership or similar interest or other indicia of equity ownership
(including, any note, debt instrument, option, warrant, profits interests or
similar right or security that is by its terms convertible, exchangeable or
exercisable therefor or other instrument, the value of which is based on any of
the foregoing) in such Person.

“Extraordinary Matter” means any merger, stock-for-stock transactions, or other
event resulting in the Company’s stockholders retaining less than 50% of the
equity interests and voting power of the surviving entity’s then outstanding
equity securities; any recapitalization or restructuring; any spin-off or sale
or transfer of all or substantially all of the Company’s assets in one or a
series of transactions; or any other business combination of the Company that
requires a stockholder vote.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, and a governmental entity or any department,
agency, or political subdivision thereof.

 

2



--------------------------------------------------------------------------------

“Public Offering” means the sale in the underwritten public offering managed by
Roth Capital Partners registered under the Securities Act of Shares under
Registration Statement Number 333-227800.

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statue, rules, or
regulations. Any reference herein to a specific section, rule, or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

 

3.

Representations and Warranties of Stockholders. Each Stockholder hereby
represents and warrants on behalf of himself to the Company and Buyer as
follows:

(a) Authority; Execution and Delivery; Enforceability.

(i) Stockholder has all requisite power, authority and legal capacity to enter
into, execute and deliver this Agreement and to perform the obligations to be
performed by Stockholder hereunder and consummate the transactions contemplated
hereby. The execution and delivery by Stockholder of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Stockholder. Stockholder has duly
executed and delivered this Agreement, and this Agreement constitutes the legal,
valid and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms, subject to applicable bankruptcy, insolvency, and
other similar laws affecting the rights and remedies of creditors generally and
general principles of equity.

(ii) The execution, delivery and performance by Stockholder of this Agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the terms hereof will not, conflict with, or result in any
breach of, require the consent, or constitute a default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any lien upon any of the properties or
assets of Stockholder under, any provision of any contract or agreement to which
Stockholder is a party or by which any properties or assets of Stockholder are
bound or any provision of any order or law applicable to Stockholder or the
properties or assets of Stockholder.

(iii) No consent or approval of, or registration, declaration or filing with,
any governmental authority or other Person is required to be obtained or made by
or with respect to Stockholder in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby, other than the filing with the Securities Exchange
Commission of any Schedules 13D or 13G or amendments to Schedules 13D or 13G and
filings under Section 16 and Section 14 (as applicable) of the Securities
Exchange Act of 1934, as amended, as may be required in connection with this
Agreement.

(b) Shares.

(i) Stockholder is the record and beneficial owner of and has good and
marketable title to the Shares, free and clear of all liens and any other
material limitation or restriction (including any restriction on the right to
vote or otherwise transfer of the Shares) other

 

3



--------------------------------------------------------------------------------

than pursuant to this Agreement and except for such transfer restrictions of
general applicability as may be provided under the Securities Act of 1933, “blue
sky” laws or applicable other securities laws. Stockholder does not own, of
record or beneficially, any shares of capital stock of the Company, or other
rights to acquire shares of capital stock of the Company, in each case, other
than the Shares. Stockholder has the sole right to dispose of the Shares, and
none of the Shares are subject to any pledge, disposition, transfer or other
agreement, arrangement or restriction, except as contemplated by this Agreement.

(ii) Stockholder has the sole right to vote the Shares, and none of
Stockholder’s Shares is subject to any proxy, voting trust or other agreement,
arrangement or restriction with respect to the voting of the Shares (other than
this Agreement).

(iii) Stockholder has not entered into or agreed to enter into any option, call,
put, derivative, hedging, swap, forward or other similar arrangement in respect
of shares of Common Stock of the Company, and has no agreement, arrangement or
understanding with respect to any of the foregoing.

(c) Legal Proceedings. There is no pending or, to the knowledge of Stockholder,
threatened in writing, proceeding against Stockholder that could reasonably be
expected to prevent or delay Stockholder’s performance under this Agreement.

 

4.

Miscellaneous.

(a) Board Conditions. During the term of this Agreement, the following
conditions shall be satisfied at all times: (i) Mitchell A. Saltz and Jeffrey D.
Forte shall not be members of the Board or any committees thereof; (ii) Dan
Friedberg and a second person designated by Buyer (the “Second Designee”) shall
be elected or appointed as members of the Board, commencing as of the Effective
Date; (iii) if Dan Friedberg or the Second Designee do not serve for any reason
during the term of this Agreement, Buyer shall have the right to designate a
replacement director(s) to the Board and such replacement director(s) shall be
promptly appointed to the Board, provided any such replacement director shall be
“independent” for Nasdaq purposes and qualified to serve; (iv) Dan Friedberg
shall serve as Chairman of the Board, provided he is willing and able to serve
in such capacity; and (v) Dan Friedberg shall serve as Chairman of the
Nominations and Corporate Governance Committee of the Board, provided he is
willing and able to serve in such capacity.

(b) Further Assurances. Each of the parties hereto shall execute and deliver any
and all such other instruments, documents, and agreements and take all such
actions as either party may reasonably request from time to time in order to
effectuate the purposes of this Agreement.

(c) Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Nevada without application of the
conflict of laws principles thereof.

(d) Binding Nature of Agreement; No Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and its respective
successors and assigns, except that no party may assign or transfer its rights
or obligations under this Agreement without the prior consent of the other party
hereto, except that Buyer shall have the option,

 

4



--------------------------------------------------------------------------------

exercisable by giving written notice to Seller prior to the Closing Date, of
assigning its rights under this Agreement to one or more affiliates of Buyer
formed for the sole purpose of acquiring the Shares; provided, that Buyer shall
not be released in any way from, and shall remain responsible for, its
obligations under this Agreement.

(e) Entire Agreement. This Agreement, the Purchase Agreement and the
Non-Competition Agreements contain the entire understanding among the parties
hereto with respect to the voting of the Shares and supersede all prior and
contemporaneous agreements and understandings, inducements, or conditions,
express or implied, oral or written, among the parties hereto, with respect to
the voting of the Shares. Except as otherwise expressly provided herein, this
Agreement may not be modified or amended other than by an agreement executed in
writing by the parties hereto. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.

(f) Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made, and received when delivered against receipt, when
sent by email or facsimile, or five (5) days after deposit in the United States
mails, first class postage prepaid, addressed as set forth below:

(i) If to Saltz:

7377 E. Doubletree Ranch Road, Suite 200

Scottsdale, Arizona 85250

Email: mas917@gmail.com

(ii) If to Forte:

2023 SW 52nd Street

Cape Coral, Florida 33914

Phone: (214) 551-2540

Email: Jforte1965@gmail.com

(iii) If to Dick:

6170 Research Road

Frisco, Texas 75033

Phone: (214) 914-7369 or (469) 715-7466

Email: briand@launchpadcity.com

With a copy in either case as follows:

Quest Resource Holding Corporation

3481 Plano Parkway

The Colony, Texas 75056

Attention: Laurie L. Latham

Email: lauriel@questrmg.com

 

5



--------------------------------------------------------------------------------

and

Hampstead Park Capital Management, LLC

20 Ballwood Road

Old Greenwich, CT 06870

Attention: Dan Friedberg

Email: friedberg@hampsteadparkcapital.com

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this paragraph for the giving of notice.

(g) Survival of Representations and Warranties. All representations and
warranties made or undertaken by each party in this Agreement shall survive the
Closing Date for a period of twenty-four (24) months. The covenants and
agreements of the parties hereto contained in this Agreement shall survive in
accordance with their respective terms during the term of this Agreement, and
this Section 4(g) shall not limit any covenant or agreement of the parties that
contemplates performance after the Closing Date.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
which shall, collectively, constitute one agreement, and may be executed by
facsimile or email pdf transmission of an executed counterpart of or signature
page to this Agreement and any facsimile, email pdf, or photocopy of an executed
counterpart of or signature page to this Agreement shall be given the same
effect as the original.

(i) Consent to Jurisdiction; Waiver of Jury Trial. The parties agree that all
disputes, legal actions, suits and proceedings arising out of or relating to
this Agreement must be brought exclusively in a federal district court or a
state court located in the state of Delaware. Each party hereby consents and
submits to the exclusive jurisdiction of such courts. No legal action, suit or
proceeding with respect to this Agreement may be brought in any other forum.
Each party hereby irrevocably waives all claims of immunity from jurisdiction
and any right to object on the basis that any dispute, action, suit or
proceeding brought in such court has been brought in an improper or inconvenient
forum or venue. The provisions of this Agreement shall not restrict the ability
of any party to enforce in any court any judgment obtained in the federal and
state courts located in the state of Delaware. EACH OF THE PARTIES HERETO HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. NO PARTY HAS AGREED WITH OR REPRESENTED TO ANY OTHER PARTY
THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

(j) Spousal Consent. Each Stockholder who is a married natural person shall
obtain the consent of such Stockholder’s spouse in the form of Exhibit A to
evidence such spouse’s consent to be bound by the terms and conditions of this
Agreement as to their interest, whether as community property or otherwise, if
any, in the Shares owned by such Stockholder.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Stockholder, the Company and Buyer have executed and
delivered this Agreement as of the day and year first above written.

 

  /s/ Mitchell A. Saltz Mitchell A. Saltz /s/ Jeffrey D. Forte Jeffrey D. Forte
/s/ Brian Dick Brian Dick   QUEST RESOURCE HOLDING CORPORATION By:   /s/ S. Ray
Hatch Name:   S. Ray Hatch Title:   CEO   HAMPSTEAD PARK CAPITAL MANAGEMENT, LLC
By:   /s/ Daniel Friedberg Name:   Daniel Friedberg Title:   Chief Executive
Officer



--------------------------------------------------------------------------------

EXHIBIT A

SPOUSAL CONSENT

This Spousal Consent is being delivered by the undersigned Consenting Spouse for
the benefit of Quest Resource Holding Corporation and, as applicable, the
parties to the various agreements as described in the Form 8-K report of the
Company dated March 15, 2019, which may include a Put and Sale Purchase
Agreement, Voting Agreement, and Non- Competition Agreement (collectively, the
“Applicable Agreements”).

The Consenting Spouse hereby acknowledges that he or she is aware of,
understands, and consents to the provisions of the Applicable Agreements and
their binding effect upon any community party interest or marital settlement
awards he or she may now or hereafter own or receive, and agrees that any
termination of his or her marital relationship for any reason shall not have any
effect on any of such agreements or the provisions thereof and that his or her
awareness, understanding, consent, and agreement is evidence by his or her
signature below.

 

/s/ Kim Saltz Print Name:   Kim Saltz Date: April 11, 2019